Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant’s amendment filed on 9/14/2021, claims 1-5, 11-14 are amended, claims 16-18 are newly added, Claims 1-18 are pending in the application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to applicant’s Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Campbell nowhere discloses that the TLB receives an address translation request. As such, there is no disclosure of an address translation request in Campbell (see applicant’s remarks page 14); however, it is noted that applicant admitted: Campbell describes that the TLB receives the virtual address for translation and performs lookups in one or more arrays (see remarks page 14), this implies the TLB has to receive an address translation request since Campbell teaches the TLB array configured to perform lookup operation.
in response to receiving an address translation request (see applicant’s remarks page 15). However, it is noted that applicant admitted: Campbell describes that the TLB performs lookups in response to receiving the virtual address for translation (see remarks page 15), “receiving the virtual address for translation” can be considered to “receiving an address translation request”.
In response to applicant’s argument that Campbell nowhere discloses that an address translation request is initiated by the fetch unit and Campbell nowhere discloses a load/store unit that initiates an address translation request to the TLB (see applicant’s remarks page 17). However, it is noted that Campbell teaches the fetch unit 212 fetches an instruction from memory 220 or from the instruction cache 241. The decode unit 213 reads the instruction and determines one or more virtual addresses referenced by the instruction. This means an address translation request is initiated by the fetch unit. Campbell also teaches a load/store unit that initiates an address translation request (Fig.2 and Fig.4; Campbell teaches the virtual address resolution system 400 may also load the fetched page frame number 412 into one or both of the TLB arrays).
The rejection of claims 1-3 and 5-15 has been maintained and updated as shown above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an
application for patent published or deemed published under section 122(b), in which the
patent or application, as the case may be, names another inventor and was effectively
filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Campbell et al., US 2020/0133881 A1.
Regarding claims 1 and 11, Campbell teaches a memory management unit (Fig.2, itis taught as cache memory 240 and the TLB), comprising:
a translation lookaside buffer (Fig.2, TLB 230 or Fig.4 TLB 420 or Fig.6; section 0066) adapted to store a plurality of translation entries (section 0067-0068; Each row in an array (614a-n in array 421, and 624a-n in array 422) represents an entry to map virtual addresses to physical addresses), wherein each translation entry comprises a size flag bit (section 0068; The entry may also include additional information, such as a page size 636 and data access information 638), a virtual address tag, and a physical address tag (section 0068; each entry may include a virtual address 632 and an associated real address 634), the virtual address tag represents a virtual page (Fig.4; a virtual address includes effective address bits 402 and an offset 404. The effective address bits 402 are transmitted to the TLB 420, which attempts to match the effective address bits 402 with a virtual page number (not shown) stored in the TLB 420), the physical address tag represents a physical page corresponding to the virtual page (Fig.4 and section 0059-0061; it is taught as a page frame number), and the size flag bit represents a page size of the virtual page (section 0069-0070; each array in the TLB 420 (array 421 and array 422) is associated with one of two page sizes during translation based on a received bit value (discussed below), and is then configured to perform lookup for that page size using the appropriate number of bits 
a translation processing unit (it is taught as TLB as shown in Fig.6 and section 0067 and Fig.4) adapted to look up a translation entry whose virtual address tag matches a to-be-translated virtual address in the plurality of translation entries based on the page size represented by the site flag bit of the translation entry (Fig.4 and section 0059; a virtual address includes effective address bits 402 and an offset 404. The effective address bits 402 are transmitted to the TLB 420, which attempts to match the effective address bits 402 with a virtual page number (not shown) stored in the TLB 420. The TLB 420 may execute the matching logic in first TLB 421 and the second TLB array 422 simultaneously by associating the first TLB array 421 with a first page size supported by the processing system and the second TLB array 421 with a second page size supported by the processing system, as described below in FIGS. 5-8. If the TLB 420 finds an entry containing a virtual page number matching the effective address bits 402 in either the first TLB array 421 or the second TLB array 422, it provides a page frame number 412 corresponding to the effective address bits 402), and translate the virtual address into a physical address based on the matching translation entry (section 0059; If the TLB 420 finds an entry containing a virtual page number matching the effective address bits 402 in either the first TLB array 421 or the second TLB array 422, it provides a page frame number 412 corresponding to the effective address bits 402).



Regarding claims 3 and 13, Campbell teaches the translation lookaside buffer uses a set associative structure (section 0053; section 0058 and section 0064; TLBs may support set associative lookups, such that multiple locations within the TLB are accessed in a single operation), and the translation processing unit is further adapted to: traverse a preset page size set (Fig.4; fewer bits of a virtual address are needed to address the larger size pages as compared to the number of bits needed to address smaller size pages in the memory for a given pair of different size pages (since fewer large pages are required to accommodate and address a given amount of data compared to the number of small pages) ); for a traversed page size, truncate a virtual address tag and a virtual address index (Fig.5, In particular, virtual addresses are often partitioned for the purposes of address translation into offset bits and effective address bits, with the offset bits pointing to a specific address in a page) from the virtual address based on the page size (Fig.5); locate a to-be-matched translation entry set in the plurality of translation entries based on the truncated virtual address index; and when the traversed page size is equal to a page size represented by a size flag bit of a translation entry in the to-be-matched translation entry set, compare the truncated 

Regarding claims 5 and 14, Campbell teaches when the matching translation entry is found, the translation processing unit translates the virtual address into the physical address in the following manner; acquiring a physical address tag from the matching translation entry (Fig.4; page frame number 412 is fetched from either of the TLBs or the page table 410); truncating an offset address from the virtual address (Fig.4; offset 404 of the virtual address); and splicing the physical address tag and the offset address to generate a translated physical address (Fig.4 and section 61; the page frame number 412 is combined with the offset 414 to form a physical address).

Regarding claims 6 and 15, Campbell teaches further comprising: a backfilling unit (section 0061; it is taught as the virtual address resolution system 400) adapted to, when the translation processing unit fails in matching, initiate a backfill request to a lower-level cache by using the virtual address, and when the lower-level cache returns backfill content, fill the backfill content into a to-be-backfilled entry of the translation lookaside buffer (section 0059-0061; if a match is not found for any of the page sizes, the virtual address resolution system 400 fetches the corresponding page frame number 412 from the page table 410 (e.g., by performing a page walk after a TLB miss). The virtual address resolution system 400 may also load the fetched page frame number 412 into one or both of the TLB arrays).

Regarding claim 7, Campbell teaches the lower-level cache is a translation lookaside buffer or a memory page table (Fig.4; it is taught as page table 410).

Regarding claim 8, Campbell teaches a processor, comprising; the memory management unit according to claim 1; an instruction pre-fetch unit (Fig.2; it is taught as fetch unit 212) adapted to initiate an address translation request specific to a virtual address of a pre-fetch instruction to the memory management unit (Fig.2, TLB and cache memory 240), and receive a physical address returned by the memory management unit (Fig.4; receiving a physical address returned from the page table); and load/store unit (Fig.2 and Fig.4; Campbell teaches the virtual address 

Regarding claim 9, Campbell teaches system-on-chip, comprising the processor according to claim 8 (Fig.2; a processing system 200).

Regarding claim 10, Campbell teaches an intelligent device, comprising the system-on-chip according to claim 9 (Fig.1, a computer system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al., US 2020/0133881 A1, in view of MACKINTOSH et al., US 2015/0301841 A1.
Regarding claim 16, Campbell teaches the claimed invention as shown above, Campbell does not clearly teach each translation entry further comprises a page address attribute bit indicating at least security access permission and cacheability permission.  However, MACKINTOSH teaches each translation entry further comprises a page address attribute bit indicating at least security access permission and .   

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al., US 2020/0133881 A1, in view of Gopal., US 2018/062843 A1.
Regarding claim 18, Campbell teaches the claimed invention as shown above, Campbell does not clearly teach the translation lookaside buffer comprises an instruction translation lookaside buffer and a data translation lookaside buffer, wherein the instruction translation lookaside buffer is adapted to receive the address translation request initiated by the instruction pre-fetch unit, and wherein the data translation lookaside buffer is adapted to receive the address translation request initiated by the load/store unit. However, Gopal teaches the translation lookaside buffer comprises an instruction translation lookaside buffer and a data translation lookaside buffer, wherein the instruction translation lookaside buffer is adapted to receive the address translation request initiated by the instruction pre-fetch unit (section 0213; The front end unit 930 includes a branch prediction unit 932 coupled to an instruction cache unit 934 (e.g., .   

       Allowable Subject Matter
Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
The limitations not found in the prior art of record include a size register, wherein when the translation processing unit succeeds in matching, the page size used for successful 
The limitations not found in the prior art of record include the backfilling unit is further adapted to set a size flag bit of the to-be-backfilled entry based on a page size of the backfill content in combination with the other claimed limitations as described in the claim 17.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of 
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213. The examiner can normally be reached on 9:00am to 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2133